As pointed out by movant in the motion for rehearing, the award in this case was not a common-law award, as stated in our opinion, but was a mere contractual method of ascertaining the loss. And we have made this correction in our original opinion. However, under all the facts of the case we think that our holding that the award was a valid one is correct, although the award was a mere contractual method of ascertaining *Page 72 
the loss. The remaining grounds of the motion for rehearing are without substantial merit.
Rehearing denied. MacIntyre and Gardner, JJ., concur.